Citation Nr: 0700086	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
service-connected low back strain, currently evaluated as ten 
(10) percent disabling.

2. Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the left 
knee, currently evaluated as ten (10) percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for more 
than two decades concluding in July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. The veteran had a hearing before the Board in 
January 2004 and the transcript is of record.

The case was brought before the Board in December 2004, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include obtaining relevant 
treatment records and affording him a VA examination. The 
requested development having been partially completed, the 
case is once again before the Board for appellate 
consideration of the issues on appeal. 

The Board noted in its December 2004 remand that the veteran 
raised other issues during his January 2004 hearing, to 
include a claim for service connection of a right wrist 
disability. The veteran, in a February 2006 letter, again 
raised an informal claim for service connection for his right 
wrist disability as well as raising an informal claim for an 
increased rating for his service-connected left hip 
disability. These issues have never been considered by the RO 
and are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, despite the lengthy procedural history of this 
case, the claims must once again be remanded.

After the claims were remanded, the veteran provided 
voluminous medical records and further identified private 
treatment, to include a signed release form for treatment 
with Dr. Lagrone, from February 2003 to "lifelong", Dr. 
Salyers from August 2005 to the present and Physical 
Therapist Ms. Holt in September 2005. All were identified to 
either be associated with his knee or back condition. No 
attempts were made by the RO to obtain these records and by 
the time the information was received by the RO, the veteran 
was already afforded a VA examination.

The RO should make an effort to obtain these identified 
recent private treatment records and also should take this 
opportunity to obtain recent VA outpatient treatment records 
from January 2005 to the present. Upon receipt of these 
records, the RO should afford the veteran a new VA 
examination, but only if warranted by the new evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for his conditions on appeal from the VA 
medical system in Nashville, Tennessee 
from January 2005 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. The RO should make an attempt to obtain 
the veteran's identified private treatment 
records, specifically Dr. Lagrone, Dr. 
Salyers and Ms. Holt, DPT, ATC. The RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. After obtaining the above records, to 
the extent available, the RO should 
complete any additional development steps 
warranted by the new evidence, to include, 
but not limited to, affording the veteran 
a new Orthopedic VA examination to 
ascertain the current severity of the 
claimed conditions.

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  Then, return the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  No 
action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The claims must be 
afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


